Citation Nr: 9909557	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-32 904	)	DATE
	)
	)                         

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
June 1974.  He completed the 11th grade, and his awards and 
decorations do not include any specific to combat.  He served 
in the Republic of Vietnam from October 30, 1969, to October 
23, 1970.  His pay grade was E-2, effective from February 
1974.

The Board, in a determination in January 1987 denied service 
connection for PTSD.  In May 1996, the Board found that new 
and material evidence had been provided to reopen the 
veteran's claim for service connection for PTSD, and in that 
same determination this issue was remanded for additional 
development.  The claim was remanded for due process purposes 
in January 1997.  It has been returned to the Board for 
further appellate consideration.  

In February 1995 the veteran raised the issues of service 
connection for PTSD, left knee, residuals of Agent Orange 
(AO) exposure, and a back injury.  In a letter dated in 
August 1995 the veteran was informed that service connection 
for left knee disability had previously been denied, and that 
new and material evidence was required to reopen the claim.  
He was also asked to specify what disability or disabilities 
he was claiming as a result of AO, and to furnish continuity 
of treatment for his back condition.  

A rating action in January 1995, in addition to other 
determinations, found the "claim for service connection for 
BACK INJURY is well-grounded;" and that new and material 
evidence to reopen a claim for skin condition due to Agent 
Orange, PTSD, and left knee condition had not been submitted.  
In December 1995 the veteran was informed that the claim for 
back injury was well-grounded, and that new and material 
evidence had not been submitted for the Agent Orange, PTSD 
and left knee claims.  There was a subsequent rating action 
and supplemental statement of the case (SSOC) in regard to 
the PTSD.  The veteran's representative, in VA Form 646, 
dated in March 1996, showed three issues, service connection 
for PTSD, skin condition secondary to Agent Orange, and left 
knee condition.  The representative indicated that the 
veteran contended that such disabilities should be granted 
service connection.  The March 1996 Certification of Appeal 
showed the above three issues.

The Board, in the May 1996 determination solely on the issue 
of service connection for PTSD, pointed out that a valid 
notice of disagreement (NOD) and substantive appeal had not 
been submitted in regard to the Agent Orange claim.  The RO 
was directed to take appropriate action to assist the veteran 
in the development of this claim.  

The veteran, in August 1996, requested consideration for 
service connection for peripheral neuropathy due to Agent 
Orange exposure.  A rating action in February 1997 denied 
service connection for peripheral neuropathy due to Agent 
Orange exposure, and the veteran was so informed, including 
his appellate rights, in February 1997.  

The issues of entitlement to service connection for 
disability secondary to Agent Orange exposure, left knee 
disability, and residuals of back injury, although raised by 
the veteran, have not been developed for appeal (38 C.F.R. 
§ 20.200), and will not be considered by the Board at this 
time.  Certainly the back injury claim must still be 
considered as open as all the RO has done apparently is to 
indicate that it is "well-grounded," with no determination 
on the merits as to entitlement to service connection.  The 
RO's attention is directed to this claim for action deemed 
appropriate.


FINDINGS OF FACT

1.  The Veteran served in the Marines in Vietnam for 
approximately 12 months; he has no awards or decorations 
connoting his personal participation in combat with the 
enemy.  

2.  The veteran did not engage in combat with the enemy; his 
accounts of combat are not supported by and are refuted by 
credible evidence and he has failed to provide additional 
substantive information to corroborate reported combat 
stressors; the appellant is not credible as to his 
representations in pursuit of his claim for service 
connection for PTSD.

3.  There are no credible medical evaluations that have 
diagnosed PTSD based upon actual, verified or credible 
experience during active duty; there is no competent medical 
evidence that the veteran has PTSD, related to his active 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(a)(d). 3.304(d)(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the Republic of South Vietnam, he 
reports events claimed as stressors, and he has been 
diagnosed with PTSD.  On the basis of the finding by the 
Board in May 1996, that new and material evidence had been 
submitted to reopen his claim for PTSD, all of the evidence, 
both old and new will be reviewed to determine the outcome of 
the claim on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

Basically, the applicable law and regulations provide that 
service connection can be established if a particular disease 
or injury, resulting in disability, is incurred coincident 
with service, if a disability is found to be proximately due 
to or the result of a service-connected disease or injury, or 
if a chronic disease, as specified in 38 U.S.C.A. § 1101, is 
manifested to a compensable degree within one year 
thereafter.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration of the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


Factual Background

Service medical records show treatment for various acute 
medical problems in February, March and May 1970, with no 
reference to any foot problem or hospitalization.  Physical 
examinations, for non-crew flight status in January 1971, for 
discharge and re-enlistment in April 1973, and for "RELAD" 
in June 1974, are all without any reference to foot injury or 
objective findings of foot scar or other residuals of foot 
injury.  Clinical records show hospitalization in December 
1971 at the Naval Hospital Subic Bay Marine Barracks for a 
ruptured hamstring incurred while playing football. 

The veteran's personnel records from service, show he arrived 
in Da Nang on October 28, 1969 and he departed from Da Nang 
on October 26, 1970.  His  NAVMC 118(9), show his assignments 
in Vietnam as:
 
Co. (Company) F, BLT 2/26 (Battalion Landing Team, 2d 
Battalion, 26th Marines), 9th MAB (9th Marine Amphibious 
Brigade), FMF (Fleet Marine Force), effective October 30, 
1969, primary duty as a rifleman;  
Co. F, 2nd Bn, 26th Mar. FMF, effective January 31, 1970, 
gunner;
Co."I", 3rd Bn, 7th Mar., 1st Mar. Div. (1st Marine Division), 
effective February 21, 1970, ammo-carrier;
HqCo (Headquarters Company), HqBn (Rein) (Headquarters 
Battalion (Reinforced)), 1st MarDiv (Rein), FMF, effective 
March 9, 1970, IntelMan Gnd, G-2.

His NAVMC 118(9) contains a standard page headed "Combat 
History-Expeditions-Awards," with a subheading of "Combat 
History-Expeditions" which lists participation in defense of 
Da Nang from October 30, 1969 to October 23, 1970.  In the 
block for awards, the veteran is credited with the National 
Defense Service Medal and the Vietnam Campaign Medal.   

The veteran was assigned to a unit in Camp Pendleton the 
first of December 1970, and a unit in Subic Bay, in late 
January 1971, continuing until May 1972.  He had 3 periods of 
AWOL (absent without leave) in 1973 and 1974.

The appellant submitted an initial claim for compensation 
benefits in November 1975.  He made no reference to a 
psychiatric disorder.   His list of disabilities included a 
skin condition, but made no reference to any wound from a 
"pungi stake" in Vietnam.  He reported surgical treatment 
for a left leg injury in 1971 at Subic Bay. 

In statements in February 1976 and January 1977, the veteran 
made reference to nervous problems.  VA clinic records in the 
late 1970's do not reveal any psychiatric treatment, or 
references to PTSD symptomatology.  A progress note in 
January 1980, recorded complaints of depression and anger.  
He reported becoming more short tempered over the past year, 
to include occasional fights.  He believed that the service 
and Vietnam changed him.  He had no previous depression or 
psychiatric treatment, and was having difficulties with his 
marriage due to his temper.  He was drinking less that a 1/2 
pint of liquor a day, with occasional marijuana use.  Crying 
spells at times were reported, and he was grieving over the 
death of grandmothers that had raised him.  The assessment 
was depression with possible pathological grief reaction.  
Arrangements were made for treatment.

In December 1981 the veteran reported being treated for PTSD 
at a VA medical facility in Houston.  A December 1981 VA 
hospital summary showed that the veteran had headaches, 
periodic combat dreams, experienced vivid flashbacks, and 
increased his drinking to attenuate some of the symptoms.  
The veteran reported being a machine gunner in Vietnam, that 
he was involved in active combat.  His most vivid 
recollection was of killing a child and then being 
"criticized."  It turned out the child was about to 
detonate a mine that potentially would have killed the 
veteran and other soldiers with him.  The pertinent diagnosis 
was post-traumatic stress disorder.

The veteran was hospitalized again, from December 1982 to 
February 1983.  He described vivid flashbacks set off by 
events such as seeing an oriental person.  His spouse left 
him in 1982 when he threatened her with a gun during one of 
these episodes.  He reported nightmares related to an attack 
on his unit, and the deaths of several individuals, including 
his closest buddy, who he had known since high school.  There 
was prominent tearing when he discussed this event.  A social 
assessment, in December 1982, noted that the veteran reported 
being an only child, graduating from high school and 
enlisting in the Marines.  He "saw combat" and a friend 
died in his arms.  The pertinent diagnosis was PTSD.  

The veteran was hospitalized in July and August 1984 with 
migraine headaches, flashbacks, and depression for one month.  
He had lost his job in an altercation with his boss that also 
involved drinking on the job.  He reported flashbacks while 
awake and bad dreams. He was comfortable only when he was 
armed, often felt he was back in a combat zone, and when he 
saw a Vietnamese he would think they were the enemy.  His 
diagnoses were PTSD, and borderline personality disorder, and 
ethanol abuse.

When the veteran was hospitalized in May and June 1985 with 
skin, headache and depression complaints, it was recorded 
that his headaches and sadness were secondary to the "recent 
tragic death of a sister and nephew in a car accident."  
There was no Axis I diagnosis and the Axis II diagnosis was 
mixed personality disorder.

In August 1985, the veteran was provided VA psychiatric 
examination, to include social work interview and 
psychological testing.  The psychologist that administered 
the testing noted that with reference to the personality 
assessment, it was believed that the veteran was most 
accurately seen as a person suffering from a paranoid 
personality disorder.  The veteran was said to exaggerate, 
and people who exaggerate may do so in a deliberate effort to 
achieve some goal, or because it is a part of their 
personality style.  It was believed that the veteran's 
exaggerations were a part of his personality style.  It was 
noted that the veteran appeared to be under considerable 
stress at this time, and whether or not he was also 
experiencing PTSD, the examiner could not say, "although 
there is nothing in the testing to militate against a PTSD 
diagnosis."

In the August 1985 social work summary, a back ground on the 
veteran was given.  The veteran reported his high 
achievements prior to service, in scholarship, athletics, 
socialization, and working in construction so his mother 
could take time off from her work.  It was noted he was an 
only child.  He did not complete high school, but achieved a 
"GED" in the Marines.  He spent 13 months in Vietnam as a 
machine gunner and "scout."  During his service in Vietnam, 
his "best friend from high school that had joined the 
service with him was killed."  He achieved the rank of E-5, 
was in numerous bar fights, and was discharged as an E-2.  He 
attributed his loss of rank to his attitude after Vietnam.  
There was discussion of his unstable childhood, his 
achievements in Vietnam, and problems since.  It was opined 
that he did suffer with PTSD, and met the stressor criteria 
as outlined in DSM-3 (Diagnostic and Statistical Manual of 
Mental Disorders, Third Edition).  

On psychiatric examination in August 1985, it was recorded 
that the veteran had nightmares 3 to 4 times per week, of 
events in which he was involved in combat in Vietnam.  The 
dreams would awaken him scared and he would get up and walk 
around.  He had intrusive and distressing thoughts of his 
Vietnam experiences, that would come to him merely by 
shutting his eyes.  He recited his problems with employment, 
always being alert, and things that would trigger memories of 
Vietnam.  He did note that he was able to watch television 
programs and documentaries about Vietnam without distress.  
He reported drinking in "small amounts," smoking marijuana 
every 2 or 3 days when his headaches were severe, and living 
like a hermit because he was frightened to be in contact with 
people.  He was "a fanatic about weapons," and felt 
comfortable with them.  The examination impression was 
chronic PTSD.  

The veterans claims file was reviewed by a board of 3 
psychiatrists, in January 1986.  The Board found that all of 
the symptoms of PTSD found in the records reviewed were 
reported only by the veteran and were not supported by 
psychological testing, ancillary history, or clinical 
observation.  The board concluded that the "diagnosis of 
post-traumatic stress disorder is not supported for this 
veteran."

The veteran was hospitalized in June and July 1986 with long-
standing character pathology, episodic alcohol and drug abuse 
(which he denied), chronic job and financial problems, 
interpersonal conflicts, and problems with his mother.  The 
Axis I diagnosis was episodic alcohol and marijuana abuse, 
and the Axis II diagnosis was mixed personality disorder, 
prominent narcissistic borderline and dependent features.

When the veteran was hospitalized in July and August 1988, it 
was reported that he had over a dozen hospitalizations for 
anxiety disorder and personality disorder, with his last 
admission in April and May 1988.  The Axis I diagnoses were 
anxiety disorder, NOS (not otherwise specified), and PTSD, 
provisional, by veteran's history.  The Axis II diagnosis was 
personality disorder NOS (histrionic, narcissistic).  

A VA clinic record dated November 21, 1989, noted that the 
veteran reported heavy combat experience, and being present 
when his best friend from high school, who enlisted with him, 
was killed.  It was noted that medical records showed a 
diagnosis of alcohol/marijuana abuse.  

The veteran, in hearing testimony in February 1989, reported 
that he arrived in Vietnam with an MOS (military occupational 
specialty) as a machine gunner (0331), saw combat to the 
extent that he lost his best friend (who died in his hands), 
and he killed kids and saw people die.   He also stepped on a 
"pungent stake" in Vietnam, Testimony(T.) p. 3.  He stated 
that in the 13 months he was in Vietnam, he was in a fire 
fight at least once or twice a week.  He had no idea why he 
was not awarded the Purple Heart or Combat Action Ribbon, as 
he was laid up for 2 weeks after the stepping on the "pungen 
stake," and that was a war injury.  He noted that when 
changed to ground surveillance (MOS 0231), he was in some 
pretty hot predicaments.  The veteran reported flash backs 
and stalking his wife one night, T. p. 4.  Sometime when he 
looked at his hands they turned red, "because that's when my 
friend died," and then I have the vision of shooting down 
Vietnamese, T. p. 5.  He recounted an incident in a "hot 
LZ" where they was setting out some seismic devices to 
monitor traffic on a trail and "[w]e got hit, and I fell."  
A corpsman came up and told him that he had just gotten up 
off a mine and it didn't explode.  He thought about that a 
lot, and about killing kids.  Such thoughts haunted him 
constantly, T. pp. 8 and 9.  Helicopter noise from Huey's, 
noise from jets such as the A-10, and A-6 bothered him, and 
he would only sleep maybe 2 hours a night, T. p. 10.  

An intake form for Vietnam veterans, apparently completed by 
the veteran in 1989, but received into record in June 1990, 
shows that he reported his strongest negative experience of 
his first week in Vietnam was "first kill in first three 
days."  He reported duty assignments in combat arms with the 
infantry, and with an intelligence unit.  He claimed to have 
experienced enemy fire in his immediate area for 395 days; 
experienced enemy rounds close enough to threaten his 
personal safety 300 days; witnessed the wounding of enemy 
personnel on 90 + (plus) occasions; was hit by enemy/friendly 
fire on 1 occasion; was service connected for wounds in 
Vietnam; and felt he would not come back alive 390 times.  
Further, 10 plus of his buddies were wounded, and 2 plus of 
his buddies were killed in Vietnam.  He personally handled 
dead bodies on 20 plus occasions, was present at the death of 
civilians on 2 occasions, and performed Graves Registry type 
detail on 2 occasions.  

A psychiatry consultation in December 1990, noted that the 
veteran had been brought in by the police following an 
argument at home.  He had refused to comply with their 
request, and began shouting "chopper," "firefight," talked 
of seeing flashing lings and tried to hide behind a police 
car as if it was a bunker.  Now, the veteran did not recall 
these events.  He admitted to drinking a fifth of brandy 
about 10 PM and being agitated about getting in the police 
car because it was a closed space.  The veteran reported 
having PTSD and his spouse reported night mares, but no 
similar episode such as this in the past.  The impressions 
were PTSD, most likely he experienced a flash back, and ETOH 
(alcohol) abuse.  An emergency admission form noted that the 
veteran had been brought in by the police on a stretcher 
under 4 point restraint, after an argument with his step-
daughter, and the police were called.

The veteran was hospitalized in April 1991, and discharged in 
June 1991.  He came in requesting evaluation, and was afraid 
he was going to hurt someone if not hospitalized.  He 
complained of "horrible" nightmares, and flashbacks 
accompanied by anger that the Persian Gulf veterans were 
getting a good reception.  Decreased sleep was also reported.  
It was noted that he had been unable to work since back 
surgery in 1990.  The Axis I diagnoses were PTSD, and 
marijuana abuse.  The Axis II diagnosis was histrionic 
personality disorder.

Received in support of the veteran's claim in June 1991 were 
statements from family members, attesting to the mental 
changes in the veteran after his return from Vietnam.  J. S., 
in a similar statement dated in June 1991, reported enlisting 
with the veteran in 1969, going through boot camp and 
training with him, and that prior to Vietnam the veteran had 
no mental problems.  However when he returned he was 
definitely not the same person.  He was depressed and very 
hard to get along with.

The veteran was again hospitalized from September to November 
1991, complaining about flashbacks, nightmares, decreased 
concentration, and decreased sleep secondary to nightmares.  
He felt depressed and with decreased energy but with normal 
appetite.  He reported that his flashbacks were amnestic 
periods where he is angry with everyone and emotionally out 
of control.  He reported homicidal and suicidal thoughts but 
no history of suicidal attempts.  He repeatedly talked about 
his flashbacks, and specifically recall of the friend who 
died in his arms, as well "having took in an 8-year-old girl 
to save his own life and repeatedly seeing this girl safe in 
his nightmares and in his thoughts."  It was recorded that 
he described a happy childhood and entered the Marines after 
graduating from high school.  Significant difficulties in the 
military in the later years were noted, with the veteran 
dropping from E-5 to E-1 due to fights and difficulty with 
authority as his attitude had changed after Vietnam.  The 
Axis I diagnoses were PTSD, dysthymia, alcohol abuse, and 
history of marijuana abuse.  The Axis II diagnosis was 
histrionic personality disorder.  

A progress note in January 1992 noted recent hospitalization 
associated with the veteran's spouse leaving him, which 
resulted in considerable improvement in his feelings and 
behavior.  He currently had increasing sleeplessness, combat 
dreams and depression.  The impressions included PTSD traits, 
dysthymia, alcohol abuse in remission, marijuana in 
remission, and histrionic personality disorder.  

When hospitalized in February and March 1992, the veteran 
reported nightmares, feeling more withdrawn, and having too 
much time to think about his Vietnam experiences, and how 
poorly Vietnam veterans are treated.  He reported problems 
with his mother, and nightmares that interrupted his sleep.  
While hospitalized, the death of a friend of his in Vietnam 
became more of an issue following the veteran's visit to a 
replica of the Vietnam War Memorial at which time he saw his 
friend's name on the wall and did a rubbing of the name.  
This precipitated his reports of anxiety attacks and some 
problems with nightmares.  The pertinent diagnoses were PTSD, 
and histrionic personality disorder.

E. A. S., MSW, CSW-ACP, PR., in a letter dated October 12, 
1992, reported that she had treated the veteran since 1988, 
he clinically exhibited all levels of the criterion to meet 
the PTSD diagnosis, and his personal life has been shattered 
over and over again because of intrusive recollections, 
flashbacks, numbness of feelings, and increased arousal and 
startle response.  It was recorded that during his "tours 
from 1969 to 1974 in Vietnam he has experienced a recognized 
tole of 7 major situational events where he has ascribed to 
himself major guilt over events he had no control of."  It 
was reported that the veteran suffered severe survivor's 
grief and guilt.  The depression, anxiety and mental 
overwhelming feelings associated with certain times, dates, 
and seasons, plagued his life on a daily basis.  

VA psychiatric examination, without review of the claims 
file, was performed January 28, 1993.  The veteran reported 
sleep problems, noting that he had dreamed that a man he had 
not seen since boot camp was dead, and he saw the body in a 
coffin.  He reported severe nightmares 3 to 4 times a week, 
and every time he closed his eyes he would see an eight year 
old girl he killed in Vietnam.  Nightmares of activities he 
was involved with in Vietnam were not talked about because of 
"security considerations."  He reported that a man named 
"[redacted] took a bullet that meant for him."  The 
veteran caught the man as he fell, and "he died in his 
arms."  This occurred in "Arizona Territory" in Vietnam, 
in August 1970.  He found the name [redacted] on the 
Vietnam Memorial wall.  

The veteran reported drinking a pint of whiskey at "variable 
interval," and also occasionally using a joint of marijuana.  
He provided instances of startle reaction, flashbacks when 
watching war movies, and intolerance of crowds.  The Axis I 
diagnoses were chronic PTSD, and alcohol and cannabis abuse, 
episodic.  The Axis II diagnosis was histrionic personality 
disorder, by history.  

An April 1993 addendum to the above examination, reported 
review of the veteran's claims files, the past denials of 
service connection for PTSD, the continuing diagnoses of PTSD 
with lay reports of behavioral changes, and the veteran's 
specific stressor event in August 1970.  The Axis I diagnosis 
was chronic PTSD, and the Axis II diagnosis was histrionic 
personality disorder.  The physician noted, however, that 
development of the "ancillary history" is not a matter 
calling for medical expertise, but would require a search of 
pertinent documents and records.

The record contains a VA PCT Assessment Summary, undated but, 
based upon the veteran's reported age at the time of the 
evaluation, apparently performed in 1993, sometime after 
April.  It was noted that the veteran's worst incident in 
service occurred while working in an intelligence platoon.  A 
close friend was killed by a gunshot wound to the head by a 
sniper.  Psychological evaluation test results were provided 
and the MMPI-2 was invalid, characterized by over reporting 
of symptoms.  On War Stress interviews and CAPS, he noted 
specific Vietnam memories including vivid recollection of 
catching a friend who was shot and subsequently died in his 
arms.  Analysis of the Clinician-Administered PTSD Scale 
(CAPS), indicated endorsement of PTSD criteria, although a 
number of his responses were of questionable validity due to 
his response style and histrionic traits.  Specifically he 
reported recurrent distressing dreams of war-related events.  
The Mississippi Scale for Combat-related PTSD was endorsed in 
the range indicative of PTSD; although, "this is a face 
valid instrument."  The veteran described difficulties with 
handling his duties beginning shortly after his combat tour.  
In the Philippines he was sent to Jungle Survival school, and 
at that time he wanted to return to Vietnam; however, he was 
playing football in the Philippines when his grandmother died 
and he lost emotion control, and got into increasing 
difficulties and was returned to Camp Pendleton.  It was 
summarized in the report that the veteran currently had a 
psychoactive substance dependency (in partial remission) and 
that the presentation of his PTSD like symptoms was such that 
"we acknowledge PTSD by endorsement."  It was also noted 
that the veteran had a personality disorder.  

VA progress notes in May 1993 show the veteran trying to be 
admitted to the hospital.  

The RO, in May 1993, found no match for the name [redacted]
[redacted] in computer files for veteran's, and a copy of a list 
of names on the Vietnam Veteran's Memorial Wall, showed 3 
[redacted]'s; there was no [redacted] with the name [redacted] or 
[redacted], none died in 1969 or 1970, and the only one with 
the first name [redacted] was in the Army and the date of 
casualty was February 1968.

The RO, in a letter to the veteran in August 1993, noted that 
a search of the names on the Memorial Wall did not include 
[redacted], a [redacted] or [redacted] under the last name 
[redacted], and that a computer search of files for veteran's did 
not reveal the name as reported by the veteran.  The veteran 
was asked to submit additional evidence in order to verify 
the PTSD stressor he had described.

In a certified statement dated in August 1993, the veteran 
reported that his buddy's name was [redacted], killed 
in August 1970.  

The RO, in August 1993, contacted the Marine Corps, attaching 
documents concerning the veteran's service, and requested 
verification of events related as stressors by the veteran.  
The response, in September 1993 was that the information 
provided was insufficient to conduct any meaningful research, 
and noted guidelines for such research.

The November 1993 statement of the case (SOC) provided to the 
veteran, included the October 1993 rating action in which it 
was reported that a check of the names on the Memorial wall 
showed that [redacted] was killed May [redacted], 1969, 5 
months before the veteran arrived in Vietnam.

The veteran received VA psychiatric outpatient treatment in 
1992 and 1993.

The veteran was admitted to the a VA hospital in January 1995 
with complaints of chronic headaches for 2 months, dysphoria 
for 2 months, initial insomnia and sleeping for only 2 hours 
a night for weeks, nightmares about Vietnam and anarchy in 
the United States, increased irritability, and increased 
isolation.  He reported flashbacks and "sometimes his hands 
appear bloody since a friend died in his arms."  He has 
nightmares about this and about shooting a little girl in 
Vietnam.  He was cannabis positive on toxicology screening.  
On mental status examination he had a highly histrionic style 
in his description of his symptoms, past history, and his 
Vietnam experiences.  He was manipulative in the sense of 
asking for many consults, special consideration for groups, 
and need for a single room.  He reported 2 step brothers and 
5 step sisters, and he lived with his mother.  It was 
believed the hospitalization was prompted by friction with 
his mother, a desire for hospitalization under Dr. Hall who 
he liked, and for secondary gain.  The Axis I diagnoses were 
PTSD traits (by endorsement); depression NOS (by 
endorsement); and marijuana abuse.  The Axis II diagnosis was 
narcissistic personality disorder.

The veteran was again hospitalized in June and July 1995, 
with complaints of increasing headaches, more nightmares, and 
night sweats.  His other complaints including flashbacks were 
as previously reported, as were his diagnoses.

The 1995 VA outpatient clinic records are not remarkable as 
to the issue on appeal.

Following the Remand in July 1997, there was contact with the 
appellant, by telephone, in August 1997, wherein it was noted 
that the appellant was extremely belligerent when contacted, 
stating that he submitted his stressor letter more than a 
month ago (not in the file), and he was urged to submit it 
again.

The veteran, in a certified statement dated in June 1997, 
reported that his first night in Vietnam, October 23, 1969, 
he met a Marine and were talking when there was incoming 
fire.  The Marine went one way and the veteran went another, 
and that was the last time the veteran saw the Marine.  After 
all clear a sergeant and corporal came to get the Marine's 
gear and when asked about the Marine's whereabouts, the reply 
was that he was going back home.  He noted that December 24, 
1969 he was in a fire fight, North of Da Nang on railroad 
tracks, "some men died."  In January or February 1970 he 
was on patrol when he stepped on something in the water and 
it went through his boots into his foot.  He was laid up at a 
Company Aid Station for about 3 or 4 weeks.  In March he went 
to Headquarters Company, Headquarters Battalion, in 
intelligence, and at Scamp point he was in 6 to 10 fire 
fights.  In August 1970 [redacted] "got" killed.  
Some sensors were being put out when the "shit hit the 
fan."  All the veteran saw were tracer rounds coming in and 
"shit" blowing up all around.  He saw [redacted] get hit, and by 
the time he made it over to him, [redacted] was "gone."  The 
veteran also reported that in October 1970 he was sent to a 
hot LZ just to show a new team the location of some sensors.

A February 1998 letter from the Personnel Management Support 
Branch of the Marine Corps reflects that they were unable to 
verify the death of "[redacted]" through unit diaries.  
It was noted that without knowing the unit down to the 
company, no further research could be provided.  It was 
further noted that there was no listing of this name on the 
directory of individuals on the Vietnam Veterans Memorial.  
It was further pointed out that there was no record of an 
injury of the claimant.

Received in March 1998 was a response from the Marine Corps 
noting command chronology for Headquarters Company, 
Headquarter Battalion, 1st Marine Division in August 1970 
being sent to the veteran, and a copy enclosed.  
Additionally, there were enclosed copies for October and 
December 1969, and January 1970 for Company "F", 2nd 
Battalion, 26th Marines, related to the veteran's reported 
incidents during that time period.  

The command chronology for August 1970 shows that Part III 
(listing of significant events), was negative.  The documents 
for October and December 1969, and January 1970, did not 
support the veteran's contentions concerning reported 
incidents.  One enlisted Marines was wounded and none was 
killed in combat in October 1969, and only 1 wounded in 
action, none killed, in December 1969.  The wounded man in 
December 1969 was linked to one round of small arms fire.  
The list of significant events for January 1970 did not 
include any punji stick injuries, or patrol activity by 
Company F.  As noted above, in August 1970, there were no 
significant events reported, such as a fire fight and a 
Marine killed.


Analysis

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1995).  In a case where 
PTSD is claimed as a result of combat stressors, there must 
be a specific finding as to whether the veteran was engaged 
in combat and, if so, whether the claimed stressor(s) is/are 
related to combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If he was not engaged in combat, or if he was but 
the claimed stressor(s) are not related to combat, his lay 
testimony of in service stressors is insufficient, standing 
alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records which are available 
must support, i.e. must not contradict, his lay testimony 
concerning his non-combat related stressors.  Doran v. Brown, 
6 Vet. App. 283 (1994).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  See Zarycki.  

"Conclusive Evidence" (Presumptive Corroboration) of an 
Alleged Combat Stressor

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  This, in turn, 
requires as a preliminary matter examination of whether the 
record already contains "conclusive evidence" that he 
"engaged in combat with the enemy."  The VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI,  
11.37 (effective Feb. 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.

The veteran was not authorized any of these awards or 
decorations that VA has identified as providing presumptive 
corroboration of a combat stressor.  The Board does not find 
that there is any other indicator in the record that would 
constitute prima facie conclusive confirmation that the 
veteran personally "engaged in combat with the enemy."  His 
awards and decorations only show that he served in Vietnam; 
his administrative records confirm he was assigned to 
infantry units from October 1969 to March 1970, and 
thereafter to a headquarters battalion.  In this context, the 
fact that personnel forms contain standardized headings for 
listing "Combat History--Expeditions--Awards" with a 
notation that he participated in the "defense" of Da Nang, 
does not afford confirmation that he personally participated 
in combat with the enemy, as opposed to simply confirming he 
was in the general war zone.  Indeed, the fact that the 
claimant alleges large scale combat participation while 
assigned to an infantry unit, as well as a combat wound, yet 
his service records demonstrate the award of neither the 
Combat Action Ribbon nor the Purple Heart Medal is far more 
telling about the circumstances of his service than the 
listing of participation in a generic "defense" of Da Nang 
on a generic form.  In this regard, when the RO requested 
assistance from the service department in August 1993 in 
verifying the appellant's claims, a copy this form (NAVMC 
118) was enclosed.  The service department made no reference 
to any entry on this form as demonstrating combat 
participation nor any suggestion that any entry on that form 
would tend to verify the appellant's accounts.  

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was a prisoner of war under the 
requirements of 38 C.F.R. § 3.1(y), or he was in a plane 
crash, ship sinking, explosion, rape or assault, or duty on a 
burn ward or in a graves registration unit.  Thus, the Board 
finds that the record does not contain "conclusive 
evidence" that he "engaged in combat with the enemy" and 
is therefore entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below.

"Credible Supporting Evidence" of a Claimed "Stressor"

Where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  This does not mean that the 
claimant can not still establish that he "engaged in combat 
with the enemy," and then secure the presumptions provided 
under 38 U.S.C.A. § 1154(b).  It only means that other 
"credible supporting evidence from any source" must be 
provided that the event alleged as the stressor in service 
occurred. Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.  

The claimant has alleged various events that occurred in 
service as his "stressor" or "stressors," and more than 
one medical provider has accepted one or more of these as a 
"stressor" to support the diagnosis of PTSD.  For example, 
a medical provider in October 1992 noted that the veteran had 
been in Vietnam from 1969 to 1974, and had 7 major 
situational events, but she described none of these.  
However, as a matter of law, "credible supporting evidence 
that the claimed in[-]service event actually occurred" can 
not be provided by medical opinion based on post-service 
examination.  Moreau, 9 Vet. App. at 394-96. 

In the context of this case, the question of whether such 
"credible supporting evidence from any source" to confirm 
an alleged stressor exists merges with what the Board finds 
to be the actual determinative question in this matter:  
Fundamental credibility.  O'Hare v Derwinski, 1 Vet. App. 365 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
record now before the Board shows clearly that the appellant 
has misrepresented material facts in the context of his claim 
for compensation benefits.  When the veteran was first 
diagnosed with PTSD, in 1981 and 1982, his reported stressors 
were killing a child, and having his best friend die in his 
arms.  He has never provided any particulars about the 
killing of any child, such as the date, place, or unit of 
assignment at the time of the event.  At times he has been 
very specific about the age of the child, 8 years, with out 
providing any specific information which would help to verify 
that event.  Therefore, the Board finds this event is not 
confirmed, and the service department has indicated such 
events can not be expected to be confirmable.  With reference 
to the death of his "closest buddy," sometimes reported to 
be his best friend from high school (November 21, 1989), the 
event was alleged to have occurred in August 1970, when the 
veteran was with Headquarters Company, Headquarter Battalion, 
1st Marine Division.  The appellant has represented this as 
the most vivid and traumatic "stressor" of his service, and 
he has repeatedly retold this account.  There are very 
telling and fundamental problems with this story.

From 1981 to 1992, the veteran never reported the name of the 
"best friend" who died in his arms in Vietnam.  When he was 
hospitalized in February and March 1992, it was reported that 
the veteran found his friend's name on a replica of the 
Vietnam Memorial.  In January 1993, he reported that a man 
named [redacted] died in his arms in August 1970, and that the 
veteran found the name of [redacted] on the Vietnam 
Memorial Wall and made a rubbing.  The RO notified the 
veteran that a search of names on the Memorial revealed no 
[redacted] or [redacted].  Faced with this information, in 
August 1993 the veteran changed his recollection of the name 
of his "best friend" from high school, who reportedly 
enlisted with him and died in his arms, from [redacted], to 
[redacted].  The fact that the veteran shifted his 
stance as to the name of his "best friend" is itself highly 
dubious.   The RO then determined and notified the veteran 
that there was a [redacted] on the Vietnam Memorial Wall, 
but he was killed in May 1969, 5 months before the veteran 
ever arrived in Vietnam.  With this second version of his 
story in tatters, in June 1997 the veteran yet again changed 
his recollection of the name of his "best friend" to 
[redacted].  By this point, the Board concludes 
that no fair and impartial individual could place credence in 
the appellant's assertions as to the "best friend" tale.  
Moreover, the command chronology for the unit the veteran was 
with in August 1970, did not list any significant events for 
that month, and surely the death of a Marine in a fire fight 
would be a reportable event.  Other unit records show fire 
fights and individually enumerated totals of the killed or 
wounded.  The record shows that the veteran's assertions are 
flatly refuted by the evidence of record, and in the face of 
this evidence, the Board must conclude that his multiple 
reports of the death of his "best friend" in his arms are 
false statements presented in pursuit of a claim for 
compensation benefits.  It is of further note in this context 
that J. S., in a statement in support of the veteran's claim 
in June 1991, reported enlisting with the veteran, and going 
through training with the veteran, but makes no reference to 
another best friend killed in Vietnam. 

At the hearing in February 1989, the claimant testified that 
he was in a fire fight at least twice a week for the 13 
months he was in Vietnam.  In the report the claimant 
completed as to events in service received by the RO in June 
1990, he alleged his first kill in his first 3 days in 
Vietnam, and exposure to vast amounts of combat.  He claimed 
to have experienced enemy fire in his immediate area for 395 
days; experienced enemy rounds close enough to threaten his 
personal safety 300 days; witnessed the wounding of enemy 
personnel on 90 + (plus) occasions; he was hit by 
enemy/friendly fire on 1 occasion; he was service connected 
for wounds in Vietnam; and he believed he would not come back 
alive 390 times.  Further, 10 plus of his buddies were 
wounded, and 2 plus of his buddies were killed in Vietnam.  
He personally handled dead bodies on 20 plus occasions, was 
present at the death of civilians on 2 occasions, and 
performed Graves Registry type detail on 2 occasions.  His 
unit records for October 1969, the month he arrived in 
Vietnam, do not reflect any enlisted Marines wounded or 
killed in combat in October 1969, and only 1 wounded in 
action, none killed, in December 1969.  These records thus do 
not simply fail to support, but clearly refute the claimant's 
representations about vast combat exposure.  In this regard, 
the Board would again note that it is simply incredible that 
he could have been exposed to even a small fraction of the 
combat activities he claimed and not have been awarded the 
Combat Action Ribbon.

The veteran has also asserted that he should have a Purple 
Heart Medal for the alleged punji stick injury to his foot.  
In testimony in February 1989, he reported being laid up for 
2 weeks as a result of the punji stick injury.  In June 1997, 
he reported that he was laid up for 3 or 4 weeks as a result 
of the injury.  Service medical records for the time period 
involved show that the veteran sought medical treatment for 
various problems but not for a foot injury.  There is 
confirmation of hospital treatment in December 1971 for a 
noncombat athletic injury when the veteran was no longer in 
Vietnam.  His administrative records show no award of the 
Purple Heart Medal.  His unit records contain no confirmation 
of any such incident, although they itemize individual 
injuries.  The allegation of the pungi stick injury goes far 
beyond hyperbole or embellishment and is clearly shown to be 
false.

What this evidence demonstrates is not merely a lack of 
verification of one or a handful of many events of claimed 
"stressors," but repeated verification that the claimant is 
not truthful in pursuit of his claim.  The Board must further 
note that the problem in this case now is not just the 
corroboration by the service department or some credible 
source of some event claimed as a "stressor," or that of 
obtaining a clear diagnosis of PTSD from some medical 
provider.  It is rather the basic problem that the appellant 
is not credible as to his representations in pursuit of this 
claim for monetary benefits.  Thus, there is no basis for an 
adjudicator or the Board to accept as credible his self-
serving allegations as to his subjective reaction to any 
event claimed as a stressor, or his alleged subjective 
symptoms stemming from such an event.  Thus, documentation of 
an alleged "stressor" or a clear medical diagnosis of PTSD 
could not change the picture because, as shown above, even 
when the existence of some event is established, his evidence 
could not be deemed satisfactory or credible because the 
record is already clear that his evidentiary assertions are 
not trustworthy in this claim.  If his evidentiary assertions 
are not trustworthy, no medical provider could render an 
opinion as to a medical diagnosis that would be entitled to 
probative weight if it relied in any fashion upon the 
credibility of the appellant's self reporting of symptoms.  
It is extremely difficult, if not impossible, to conceive as 
to how an examiner could arrive at a diagnosis of PTSD 
without relying in any fashion upon the evidentiary 
assertions of the claimant.  A medical provider is not 
competent to restore the claimant's credibility.  In fact, in 
this case the demonstration that the claimant is not credible 
on this record is so thoroughly compelling that even if the 
appellant could be found to qualify as one who "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b), his 
evidence could not be held to be "satisfactory" because he 
has completely squandered his credibility.  

With respect to the diagnoses of record, the Board notes than 
none is shown to be based upon a verified "stressor."   
Thus, any diagnosis of PTSD on this record can be no better 
than the facts alleged by the appellant.  Swann v. Brown, 5 
Vet. App. 229 (1993).  Since the claimant's evidentiary 
assertions are not entitled to any probative weight, no 
probative weight can be assigned to any of these diagnoses.  
In sum, the Board finds that the overwhelming weight of the 
probative and credible evidence is against the claim.  
Accordingly, the benefit of doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997).

Finally, the claimant is advised that the first and 
fundamental basis for this determination is his lack of 
credibility.  Thus, if he should chose to exercise his right 
to apply to reopen his claim for service connection for PTSD 
based upon new and material evidence, his first task would be 
to restore his credibility.  Merely providing evidence as to 
an alleged stressor or a medical report showing a clear 
diagnosis of PTSD would not suffice to restore credibility.  
The task of restoring credibility after it has been lost is 
far easier to describe than to achieve, but it is for future 
adjudicators or Board members to determine if he has met this 
challenge.  


ORDER

Service connection for PTSD is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals 
(BVA) decision in your appeal accompanies this notice.  This 
is the final decision for all issues either allowed, denied, 
or dismissed by the BVA in the "Order" section of the 
decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only 
applies to issues that were allowed, denied, or dismissed in 
the "Order."
You need do nothing further if you are satisfied with the 
outcome of your appeal.  We will return your file to your 
local VA office to implement the BVA's decision.  If you are 
not satisfied with the BVA's decision on any or all of the 
issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" 
asking the BVA to reconsider its decision by writing a letter 
to the BVA showing why you believe that the BVA committed an 
obvious error of fact or law in its decision in your appeal, 
or showing that new and material military service records 
have been discovered that are applicable to your appeal.  If 
the BVA decided more than one issue, be sure to tell us which 
issues you want reconsidered.  Address your letter to:  
Director, Administrative Service (014), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The 
Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of 
Clear and Unmistakable Error:  You may also file a motion 
asking that the Board revise its final decision if you 
believe the decision is based on "clear and unmistakable 
error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and 
the Board will not review a final decision on this basis more 
than once.  The Board encourages you to carefully review its 
Rules of Practice on CUE, 64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. §§ 20.1400 - 20.1411) and seek help 
from a qualified representative before filing such a motion.  
See "Representation before VA," below.  The Board places no 
time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for 
Veterans Claims:  You have the right to appeal this decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after 
November 18, 1988.  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice 
of the BVA's decision.  The date of mailing is the date that 
appears on the face of the enclosed BVA decision.  The 
Court's address is:  The United States Court of Appeals for 
Veterans Claims, 625 Indiana Avenue, NW, Suite 900, 
Washington, DC 20004.  You may obtain information about the 
form of the Notice of Appeal, the procedure by which you may 
file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal 
to the VA General Counsel (027), 810 Vermont Avenue, NW, 
Washington, DC 20420.  However, this does not take the place 
of the Notice of Appeal you must file with the Court.  Filing 
a copy of your Notice of Appeal with the General Counsel, the 
Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(4)  Reopening your claim:  While it would not affect this 
BVA decision, you can also ask your local VA Regional Office 
to reopen your claim.  To be successful in reopening your 
claim, you must submit new and material evidence to that 
office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, 
but filing a concurrent Notice of Appeal with the Court and a 
motion with the Board may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's 
permission.  You will still have time to appeal to the Court 
after you file a motion for reconsideration with the Board if 
you file your motion promptly.  The Court has held that, if 
we receive your motion for reconsideration within 120 days 
from the date we mailed you the BVA's decision, you will 
still be able to file a Notice of Appeal with the Court 
within a period of 120 days from the date that the Board 
mails you either notice that it has denied your motion or 
notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your 
claim before VA, including the BVA, or you may appoint 
someone to represent you.  You may appoint an accredited 
representative of an organization recognized by VA (a 
"service organization"), or another individual whom you 
choose, to represent you in your claim.  These persons may 
not charge you to represent you.  In the alternative, you may 
appoint an attorney-at-law or a VA accredited agent to 
represent you.  These persons may charge you a fee for their 
services under the following circumstances:  (1) you filed a 
Notice of Disagreement with respect to the claim on or after 
November 18, 1988; (2) a final BVA decision was subsequently 
issued with respect to that claim; and (3) you retained the 
attorney or accredited agent to represent you within one year 
from the date of the final BVA decision on that claim.  An 
attorney or agent can charge a reasonable fee without meeting 
these requirements for services provided after October 9, 
1992, in connection with a proceeding in a case arising out 
of a loan made, guaranteed, or insured under Chapter 37 of 
title 38, United States Code.  In all VA cases, a copy of any 
fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel 
(01C), Board of Veterans' Appeals, 810 Vermont Avenue, NW, 
Washington, DC 20420.  The BVA may review the fee agreement 
for reasonableness on its own motion, or you or your attorney 
or accredited agent may file a motion for the BVA to review 
the fee agreement for reasonableness at the same address at 
which the agreement was filed.
Representation before the Court:  Information about 
representation before the Court may be obtained by writing 
directly to the Court.  Upon request, the Court will provide 
you with a state-by-state listing of persons admitted to 
practice before the Court who have indicated their 
availability to represent appellants


- 27 -


